PER CURIAM.
Appellant sued in the District Court to recover attorney’s fees, asserting that he was a resident of the District of Columbia and that the defendant was “an alien and a citizen of Roumania.” At the conclusion of the trial Judge Murphy entered judgment dismissing the complaint on the ground that the defendant was a stateless alien in that Roumania had revoked his citizenship in 1948.
For the reasons set forth by Judge Bicks in his opinion in Blair Holdings Corp. v. Rubinstein, D.C.S.D.N.Y.1955, 133 F.Supp. 496, it seems clear that a stateless person, such as Malaxa was conceded to be, is not a citizen or subject of a foreign state within the meaning of 28 U.S.C.A. § 1332(a) (2). The complaint was properly dismissed for lack of jurisdiction.
Affirmed.